[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a condemnation of a one family residence located at and known as 484 Village Street in the Northford area of North Branford. The homeowners appeal from the assessment of damages by the Commissioner of Transportation.
The Commissioner's assessment is based on a real estate appraisal finding the fair market value of the premises on the taking date, October 9, 1998, to be $146,000.
The appellants' appraiser found the property to be worth $170,000.
                               DISCUSSION                                    I
In support of the Commissioner's assessment, his appraiser offered data she collected reflecting the sales of ranch style homes in the general area of the subject property. This data tends to contradict the appellants' claim that there had been a20-25% increase in the market value of such houses. It also indicates that between 1997  1998, there were sales of 17 ranch style homes and only 4 sold for an amount in excess of $150,000. Two of these sales, 91 Oxboro Lane and 29 Maltby Lane (used by appellants' appraiser as a comparable) are worth particular attention. CT Page 6920
The former was 2 years old when sold in December of 1997. It contains 3 bedrooms, 2 baths, 1626 square feet of living area and is located on 1.3 acres.
Maltby Lane contains 3 bedrooms, 2 1/2 baths, 1352 square feet and is located on just under an acre of land.
The subject property contains 2 bedrooms, 1=1/2 baths (the second "one half" unfinished) 1385 square feet of living area and is located on just under an acre of land.
Both Oxbow Lane and Maltby Lane sold for $165,000, the latter in March of 1998, 7 months prior to the taking of the subject property. Re-examining the appraisals and the other evidence, the court cannot find support for the appellants' appraisal to be accepted as the fair market value.
                                   II
Turning to the Commissioner's assessment as appearing in his appraisal, the court notes it reflects an increase in market value from the purchase price of 1993 in the amount of $10,500 or almost 8%. Six properties in the Commissioner's Exhibit 3, ranch type sales in 1998, reflect three declining values, and increases of 5%, 6% and 12.5%.
Though the appraisal utilizes 3 different comparable sales, an examination of the adjustments applied to them and the end results of adjusted sales prices appear reasonable.
While the appellants have attempted to attack the state's appraisal in rebuttal testimony, they have not demonstrated that it has been arrived at improperly or is based on false premises.
                               CONCLUSION
In view of the foregoing, it is the conclusion of the court that the appeal must be denied.
Anthony V. DeMayo, Judge Trial Referee